Citation Nr: 1823237	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  13-19 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a hearing loss disorder.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1962 to July 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Cleveland, Ohio.  

In a prior July 2017 action, the Board found new and material evidence had been submitted to reopen the Veteran's service connection claim for a bilateral hearing loss disorder.  These issues were then remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2014).

The issue of entitlement to service connection for hearing loss is being REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

The Veteran has had continuous symptoms of tinnitus since service.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 1112, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veteran has not raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument). Furthermore, given the favorable outcome in this decision that represents a full grant of the issue being decided on appeal, further explanation of how VA has fulfilled the duties to notify and assist is not necessary. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  A grant of service connection generally requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Service connection may also be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  

The Veteran seeks service connection for tinnitus, which he asserts had its onset during service as a result of exposure to acoustic trauma, to include gun and artillery fire and similar loud noises.  

The Veteran was afforded a VA audiological examination in August 2017.  The examiner reviewed the claims file as well as examined the Veteran.  Based on these evaluations, the examiner opined it was at least as likely as not the Veteran's reported acoustic trauma in service was the cause of his current tinnitus.  This opinion was based in part on the Veteran's assertion that his tinnitus has existed since service.  In light of this competent medical evidence, the Board finds that service connection for tinnitus is warranted.  


ORDER

Service connection for tinnitus is granted.  




REMAND

Unfortunately, another remand is necessary.  In July 2017, the Board remanded the claim and specifically directed that in providing the opinion, the examiner "must address the service medical records, documenting the audiogram results with conversions from ASA to ISO-ANSI standards as needed."

Prior to October 31, 1967, service department audiometric results were generally reported in standards set forth by the American Standards Association (ASA).  Between November 1, 1967, and January 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards.  The ASA pure tone thresholds as noted in the Veteran's service treatment records (STRs) are represented by the digit not contained in parentheses, while the converted ISO-ANSI pure tone threshold are contained in the parentheses.

Considering first service treatment records, on examination for service entrance in April 1962, the Veteran had 15/15 hearing acuity on whispered voice testing.  An audiometric evaluation was not performed at that time.  On service separation audiometric evaluation in July 1966, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0(15)
0(10)
0(10)
0(10)
5(10)
LEFT
0(15)
0(10)
0(10)
20(30)
20(25)

The August 2017 VA examiner noted "normal hearing in the right ear and a 20 dB threshold at 3 and 4K in the left ear at separation."  As indicated in the chart above, however, converting the findings to ISO-ANSI results in 30 decibels at 3000 and 25 decibels at 4000 hertz.  In Hensley, the Court explained that the threshold for normal hearing is from zero to 20 decibels and that higher threshold levels indicate some degree of hearing loss. See 5 Vet. App. at 157.  As the converted value reflects some degree of hearing loss, the Board finds an addendum opinion is necessary.

Accordingly, the issue is REMANDED for the following action:

1.  Obtain an addendum opinion from the VA examiner who provided the August 2017 VA audiology examination. If the August 2017 VA examiner is unavailable, an equally qualified examiner may be substituted. The Veteran's entire claims file and a copy of this remand should be made available to and reviewed by the examiner in conjunction with the opinion. All indicated studies should be conducted, including current audiometric testing if deemed necessary, and all findings must be reported in detail. 

Specifically, the examiner must offer an opinion as to whether it is as likely as not (a 50 percent probability or greater) that the Veteran's hearing loss is etiologically related to his active service, to include his exposure to noise. 

In doing so, the examiner must specifically consider and comment upon the Veteran's converted July 1971 separation physical examination, including audiometric testing that revealed at least some degree of hearing loss in the left ear with findings of 30 decibels at 3000 and 25 decibels at 4000 hertz. See Hensley, supra (The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss). 

The examiner is again advised that the mere absence of in-service evidence of a hearing loss disability during service is not fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). 

A complete rationale for all opinions is required.

2.  After completing the above actions, and any additional development warranted, readjudicate the claim of entitlement to service connection for hearing loss. If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and an adequate opportunity to respond, after which the matter should be returned to the Board for further adjudication, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


